Exhibit 10.04

 

EXECUTION COPY

 

In Canada, unless permitted under securities legislation, the holder of this
security must not trade the security before the date that is 4 months and a day
after the later of (i) September 2, 2010, and (ii) the date the issuer became a
reporting issuer in any province or territory.

 

These securities and the securities issuable upon the conversion or exercise
thereof have not been registered under the United States Securities Act of 1933,
as amended (the “1933 Act”) and may not be offered or sold except pursuant to an
effective registration statement under the 1933 Act, or pursuant to an exemption
from the registration requirements of the 1933 Act, or outside the United States
in accordance with Regulation S under the 1933 Act.

 

WARRANTS TO PURCHASE COMMON SHARES OF
AMERICAN LITHIUM MINERALS, INC.

 

Warrant Certificate Number:

 

Number of Warrants:

 

 

 

 

 

2010-1

 

1,388,889

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

September 2, 2010

 

 

THIS CERTIFIES THAT, for value received, 2245393 Ontario Inc. (the “Holder”) is
entitled, at any time prior to the Expiry Time (as hereinafter defined), to
purchase at the Exercise Price (as hereinafter defined) one fully paid, validly
issued and non-assessable Common Share (as hereinafter defined) in the capital
of American Lithium Minerals, Inc. (the “Company”), a company existing under the
laws of the State of Nevada, for each whole Warrant (as hereinafter defined)
represented by this certificate or by a replacement certificate, by surrendering
to the Company at its principal office at 2850 W. Horizon Ridge Parkway,
Suite 200, Henderson, NV  89052, this Warrant together with a Subscription
Form (as hereinafter defined), duly completed and executed and cash or a
certified cheque, money order or bank draft payable to or to the order of the
Company for an amount equal to the Exercise Price multiplied by the number of
Common Shares subscribed for, on and subject to the terms and conditions set out
below.

 

Nothing contained herein shall confer any right upon the Holder to subscribe for
or purchase any shares of the Company at any time after the Expiry Time, and
from and after the Expiry Time these Warrants and all rights hereunder shall be
void and of no value.

 

1.             Defined Terms

 

When used herein, the following terms shall have the following meanings,
respectively:

 

“Common Shares” means the common shares in the capital stock of the Company,
with a par value of US$0.001 per Common Share.

 

“Exercise Price” means US$0.54 per Common Share.

 

“Expiry Time” means 5:00 p.m. (Toronto time) on September 2, 2011.

 

“Subscription Form” means the form of subscription annexed hereto as Schedule
“A”.

 

“Warrant” means the Common Share purchase warrants represented by this Warrant
Certificate.

 

--------------------------------------------------------------------------------


 

2.             Exercise of Warrants

 

The rights represented by this Warrant may be exercised by the Holder hereof, in
whole or in part (but not as to a fractional Common Share), by the surrender of
this Warrant Certificate, with the attached Subscription Form duly executed, at
the principal office of the Company at 2850 W. Horizon Ridge Parkway, Suite 200,
Henderson, NV  89052 (or such other office of the Company as it may designate by
notice in writing to the Holder hereof at the address of such Holder appearing
on the books of the Company at any time during the period within which the
rights represented by this Warrant Certificate may be exercised) and upon
payment to it for the account of the Company, in cash or a certified cheque,
money order or bank draft, of the purchase price for such Common Shares.  The
Company agrees that the Common Shares so purchased shall be and be deemed to be
issued to the Holder hereof as the registered owner of such Common Shares as of
the close of business on the date on which this Warrant Certificate shall have
been surrendered and payment made for such Common Shares as aforesaid. 
Certificates for the Common Shares so purchased shall be delivered to the Holder
hereof within a reasonable time, not exceeding three business days, after the
rights represented by this Warrant Certificate shall have been so exercised and,
unless this Warrant has expired, a new Warrant Certificate representing the
number of Common Shares, if any, with respect to which this Warrant shall not
then have been exercised shall also be issued to the Holder hereof within such
time.

 

3.             Ability to Exercise

 

The Warrants may be exercised in whole or in part at any time prior to the
Expiry Time. In the event that the Holder subscribes for and purchases any such
lesser number of Common Shares prior to the Expiry Time, the Holder shall be
entitled to receive a replacement Warrant Certificate, without charge,
representing the unexercised balance of the Warrants. After the Expiry Time, all
rights under any outstanding Warrants evidenced hereby, in respect of which the
rights of subscription and purchase herein provided for shall not have been
exercised, shall wholly cease and terminate and such Warrants shall be void and
of no value or effect.

 

4.             No Fractional Common Shares

 

No fractional Common Shares will be issuable upon any exercise of the Warrants
and the Holder will not be entitled to any cash payment or compensation in lieu
of a fractional Common Share.

 

5.             Not a Shareholder

 

The holding of the Warrants shall not constitute the Holder a shareholder of the
Company nor entitle the Holder to any right or interest in respect thereof,
except as expressly provided in this Warrant Certificate.

 

6.             Covenants and Representations of the Company

 

The Company hereby agrees as follows:

 

(a)           All Common Shares which may be issued upon the exercise of the
rights represented by this Warrant will, upon issuance, be validly issued, fully
paid and non-assessable, free from all taxes, liens and charges with respect to
the issue thereof, except with respect to any applicable withholding taxes.

 

(b)           During the period within which the rights represented by this
Warrant may be exercised, the Company will at all times have authorized and
reserved a sufficient number of its Common Shares to provide for the exercise of
the rights represented by this Warrant.

 

2

--------------------------------------------------------------------------------


 

(c)           This Warrant Certificate is a valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms.

 

7.             Anti-Dilution Protection

 

(1)           Definitions:  For the purposes of this Section 7, unless there is
something in the subject matter or context inconsistent therewith, the words and
terms defined below shall have the respective meanings specified therefor in
this Section 7:

 

(a)           “Adjustment Period” means the period commencing on the date of
issue of the Warrants and ending at the Expiry Time;

 

(b)           “Current Market Price” of the Common Shares at any date means the
price per share equal to the weighted average price at which the Common Shares
have traded on the Over-the-Counter Bulletin Board or such other stock exchange
or over-the-counter market as may be selected by the directors of the Company
for such purpose during the period of any twenty consecutive trading days ending
not more than five business days before such date; provided that the weighted
average price shall be determined by dividing the aggregate sale price of all
Common Shares sold on the said exchange or market, as the case may be, during
the said twenty consecutive trading days by the total number of Common Shares so
sold; and provided further that if the Common Shares are not then listed on any
stock exchange or traded in the over-the-counter market, then the Current Market
Price shall be determined by a firm of independent chartered accountants
selected by the directors of the Company;

 

(c)           “director” means a director of the Company for the time being and,
unless otherwise specified herein, a reference to action “by the directors”
means action by the directors of the Company as a board or, whenever empowered,
action by the executive committee of such board; and

 

(d)           “trading day” with respect to a stock exchange or over-the-counter
market means a day on which such stock exchange or market is open for business.

 

(2)           Adjustments:  Subject to Section 7(5), the Exercise Price and the
number of Common Shares issuable to the Holder upon the exercise of the Warrants
shall be subject to adjustment from time to time in the events and in the manner
provided as follows:

 

(a)           If at any time during the Adjustment Period the Company shall:

 

(i)            fix a record date for the issue of, or issue, Common Shares to
the holders of all or substantially all of the outstanding Common Shares by way
of a stock dividend;

 

(ii)           fix a record date for the distribution to, or make a distribution
to, the holders of all or substantially all of the outstanding Common Shares
payable in Common Shares or securities exchangeable for or convertible into
Common Shares;

 

(iii)          subdivide the outstanding Common Shares into a greater number of
Common Shares; or

 

(iv)          consolidate the outstanding Common Shares into a smaller number of
Common Shares,

 

3

--------------------------------------------------------------------------------


 

(any of such events in subsections (i), (ii), (iii) and (iv) above being herein
called a “Common Share Reorganization”), the Exercise Price shall be adjusted on
the earlier of the record date on which holders of Common Shares are determined
for the purposes of the Common Share Reorganization and the effective date of
the Common Share Reorganization to the amount determined by multiplying the
Exercise Price in effect immediately prior to such record date or effective
date, as the case may be, by a fraction:

 

(A)          the numerator of which shall be the number of Common Shares
outstanding on such record date or effective date, as the case may be, before
giving effect to such Common Share Reorganization; and

 

(B)           the denominator of which shall be the number of Common Shares
which will be outstanding immediately after giving effect to such Common Share
Reorganization (including in the case of a distribution of securities
exchangeable for or convertible into Common Shares the number of Common Shares
that would have been outstanding had such securities been exchanged for or
converted into Common Shares on such date).

 

To the extent that any adjustment in the Exercise Price occurs pursuant to this
Section 7(2)(a) as a result of the fixing by the Company of a record date for
the distribution of securities exchangeable for or convertible into Common
Shares, the Exercise Price shall be readjusted immediately after the expiry of
any relevant exchange or conversion right to the Exercise Price which would then
be in effect based upon the number of Common Shares actually issued and
remaining issuable after such expiry and shall be further readjusted in such
manner upon the expiry of any further such right.

 

(b)           If at any time during the Adjustment Period the Company shall fix
a record date for the issue or distribution to the holders of all or
substantially all of the outstanding Common Shares of rights, options or
warrants pursuant to which such holders are entitled, during a period expiring
not more than forty-five days after the record date for such issue (such period
being the “Rights Period”), to subscribe for or purchase Common Shares or
securities exchangeable for or convertible into Common Shares at a price per
share to the holder (or in the case of securities exchangeable for or
convertible into Common Shares, at an exchange or conversion price per share) at
the date of issue of such securities of less than the Current Market Price of
the Common Shares on such record date (any of such events being called a “Rights
Offering”), the Exercise Price shall be adjusted effective immediately after the
record date for such Rights Offering to the amount determined by multiplying the
Exercise Price in effect on such record date by a fraction:

 

(i)            the numerator of which shall be the aggregate of

 

(A)          the number of Common Shares outstanding on the record date for the
Rights Offering, and

 

(B)           the quotient determined by dividing

 

(1)           either (a) the product of the number of Common Shares offered
during the Rights Period pursuant to the Rights Offering and the price at which
such Common Shares are offered, or, (b) the product of the exchange or
conversion price of the securities so offered and the number of Common Shares
for or into which the securities offered pursuant to the Rights Offering may be
exchanged or converted, as the case may be, by

 

4

--------------------------------------------------------------------------------


 

(2)           the Current Market Price of the Common Shares as of the record
date for the Rights Offering; and

 

(ii)           the denominator of which shall be the aggregate of the number of
Common Shares outstanding on such record date and the number of Common Shares
offered pursuant to the Rights Offering (including in the case of the issue or
distribution of securities exchangeable for or convertible into Common Shares
the number of Common Shares for or into which such securities may be exchanged
or converted).

 

If by the terms of the rights, options, or warrants referred to in this
Section 7(2)(b), there is more than one purchase, conversion or exchange price
per Common Share, the aggregate price of the total number of additional Common
Shares offered for subscription or purchase, or the aggregate conversion or
exchange price of the convertible or exchangeable securities so offered, shall
be calculated for purposes of the adjustment on the basis of the lowest
purchase, conversion or exchange price per Common Share, as the case may be. 
Any Common Shares owned by or held for the account of the Company shall be
deemed not to be outstanding for the purpose of any such calculation.  To the
extent that any adjustment in the Exercise Price occurs pursuant to this
Section 7(2)(b) as a result of the fixing by the Company of a record date for
the issue or distribution of rights, options or warrants referred to in this
Section 7(2)(b), the Exercise Price shall be readjusted immediately after the
expiry of any relevant exchange, conversion or exercise right to the Exercise
Price which would then be in effect based upon the number of Common Shares
actually issued and remaining issuable after such expiry and shall be further
readjusted in such manner upon the expiry of any further such right.

 

(c)           If at any time during the Adjustment Period the Company shall fix
a record date for the issue or distribution to the holders of all or
substantially all of the outstanding Common Shares of:

 

(i)            shares of the Company of any class other than Common Shares;

 

(ii)           rights, options or warrants to acquire Common Shares or
securities exchangeable for or convertible into Common Shares (other than
rights, options or warrants pursuant to which holders of Common Shares are
entitled, during a period expiring not more than forty-five days after the
record date for such issue, to subscribe for or purchase Common Shares or
securities exchangeable for or convertible into Common Shares at a price per
share (or in the case of securities exchangeable for or convertible into Common
Shares at an exchange or conversion price per share) at the date of issue of
such securities to the holder of at least the Current Market Price of the Common
Shares on such record date);

 

(iii)          evidences of indebtedness of the Company; or

 

(iv)          any property or assets of the Company;

 

and if such issue or distribution does not constitute a Common Share
Reorganization or a Rights Offering (any of such non-excluded events being
herein called a “Special Distribution”), the Exercise Price shall be adjusted
effective immediately after the record date for the Special Distribution to the
amount determined by multiplying the Exercise Price in effect on the record date
for the Special Distribution by a fraction:

 

5

--------------------------------------------------------------------------------


 

(A)          the numerator of which shall be the difference between

 

(1)           the product of the number of Common Shares outstanding on such
record date and the Current Market Price of the Common Shares on such record
date, and

 

(2)           the fair value, as determined in good faith by the directors of
the Company, to the holders of Common Shares of the shares, rights, options,
warrants, evidences of indebtedness or property or assets to be issued or
distributed in the Special Distribution, and

 

(B)           the denominator of which shall be the product obtained by
multiplying the number of Common Shares outstanding on such record date by the
Current Market Price of the Common Shares on such record date.

 

Any Common Shares owned by or held for the account of the Company shall be
deemed not to be outstanding for the purpose of such calculation.  To the extent
that any adjustment in the Exercise Price occurs pursuant to this
Section 7(2)(c) as a result of the fixing by the Company of a record date for
the issue or distribution of rights, options or warrants to acquire Common
Shares or securities exchangeable for or convertible into Common Shares referred
to in this Section 7(2)(c), the Exercise Price shall be readjusted immediately
after the expiry of any relevant exercise, exchange or conversion right to the
amount which would then be in effect based upon the number of Common Shares
issued and remaining issuable after such expiry and shall be further readjusted
in such manner upon the expiry of any further such right.

 

(d)           If at any time during the Adjustment Period there shall occur:

 

(i)            a reclassification or redesignation of the Common Shares, any
change of the Common Shares into other shares or securities or any other capital
reorganization involving the Common Shares other than a Common Share
Reorganization;

 

(ii)           a consolidation, amalgamation, arrangement or merger of the
Company with or into another body corporate which results in a reclassification
or redesignation of the Common Shares or a change of the Common Shares into
other shares or securities;

 

(iii)          the transfer of the undertaking or assets of the Company as an
entirety or substantially as an entirety to another Company or entity;

 

(any of such events being called a “Capital Reorganization”), after the
effective date of the Capital Reorganization the Warrantholder shall be entitled
to receive, and shall accept, for the same aggregate consideration, upon
exercise of the Warrants, in lieu of the number of Common Shares to which the
Warrantholder was theretofor entitled upon the exercise of the Warrants, the
kind and aggregate number of shares and other securities or property resulting
from the Capital Reorganization which the Warrantholder would have been entitled
to receive as a result of the Capital Reorganization if, on the effective date
thereof, the Warrantholder had been the registered holder of the number of
Common Shares which the Warrantholders was theretofore entitled to purchase or
receive upon the exercise of the Warrants.  If necessary, as a result of any
such Capital Reorganization, appropriate adjustments shall be made in the
application of the

 

6

--------------------------------------------------------------------------------


 

provisions of this Warrant Certificate with respect to the rights and interests
thereafter of the Warrantholder to the end that the provisions shall thereafter
correspondingly be made applicable as nearly as may reasonably be possible in
relation to any shares or other securities or property thereafter deliverable
upon the exercise of the Warrants.

 

(e)           If at any time during the Adjustment Period any adjustment or
readjustment in the Exercise Price shall occur pursuant to the provisions of
Sections 7(2)(a), (b), or (c) of this Warrant Certificate, then the number of
Common Shares purchasable upon the subsequent exercise of the Warrants shall be
simultaneously adjusted or readjusted, as the case may be, by multiplying the
number of Common Shares purchasable upon the exercise of the Warrants
immediately prior to such adjustment or readjustment by a fraction which shall
be the reciprocal of the fraction used in the adjustment or readjustment of the
Exercise Price.

 

(3)           Rules:  Subject to Section 7(5), the following rules and
procedures shall be applicable to adjustments made pursuant to Section 7.2 of
this Warrant Certificate:

 

(a)           Subject to the following sections of this Section 7(3), any
adjustment made pursuant to Section 7.2 of this Warrant Certificate shall be
made successively whenever an event referred to therein shall occur.

 

(b)           No adjustment in the Exercise Price shall be required unless such
adjustment would result in a change of at least one per cent in the then
Exercise Price and no adjustment shall be made in the number of Common Shares
purchasable or issuable on the exercise of the Warrants unless it would result
in a change of at least one one-hundredth of a Common Share; provided, however,
that any adjustments which except for the provision of this subsection (b) would
otherwise have been required to be made shall be carried forward and taken into
account in any subsequent adjustment.  Notwithstanding any other provision of
Section 7.2 of this Warrant Certificate, no adjustment of the Exercise Price
shall be made which would result in an increase in the Exercise Price or a
decrease in the number of Common Shares issuable upon the exercise of the
Warrants (except in respect of a consolidation of the outstanding Common
Shares).

 

(c)           If at any time during the Adjustment Period the Company shall take
any action affecting the Common Shares, other than an action or event described
in Section 7.2 of this Warrant Certificate, which in the opinion of the
directors would have a material adverse effect upon the rights of the
Warrantholder, the Exercise Price and/or the number of Common Shares purchasable
under the Warrants shall, subject to any necessary regulatory approval, be
adjusted in such manner and at such time as the directors may determine to be
equitable in the circumstances, provided that no such action shall be taken
unless and until the Holder has been provided with notice of such proposed
action and the consequences thereof.

 

(d)           If the Company sets a record date to determine holders of Common
Shares for the purpose of entitling such holders to receive any dividend or
distribution or any subscription or purchase rights and shall thereafter and
before the distribution to such holders of any such dividend, distribution or
subscription or purchase rights legally abandon its plan to pay or deliver such
dividend, distribution or subscription or purchase rights, then no adjustment in
the Exercise Price or the number of Common Shares purchasable under the Warrants
shall be required by reason of the setting of such record date.

 

7

--------------------------------------------------------------------------------


 

(e)           No adjustment in the Exercise Price or in the number or kind of
securities purchasable on the exercise of the Warrants shall be made in respect
of any event described in Section 7 of this Warrant Certificate if the
Warrantholder is entitled to participate in such event on the same terms mutatis
mutandis as if the Warrantholder had exercised the Warrants prior to or on the
record date or effective date, as the case may be, of such event. Any such
participation by the Warrantholder is subject to regulatory approval.

 

(f)            In any case in which this Warrant Certificate shall require that
an adjustment shall become effective immediately after a record date for an
event referred to in Section 7.2 hereof, the Company may defer, until the
occurrence of such event:

 

(i)            issuing to the Warrantholder, to the extent that the Warrants are
exercised after such record date and before the occurrence of such event, the
additional Common Shares issuable upon such exercise by reason of the adjustment
required by such event; and

 

(ii)           delivering to the Warrantholder any distribution declared with
respect to such additional Common Shares after such record date and before such
event;

 

provided, however, that the Company shall deliver to the Warrantholder an
appropriate instrument evidencing the right of the Warrantholder upon the
occurrence of the event requiring the adjustment, to an adjustment in the
Exercise Price or the number of Common Shares purchasable upon the exercise of
the Warrants and to such distribution declared with respect to any such
additional Common Shares issuable on the exercise of the Warrants.

 

(4)           Notice:  Subject to Section 7(5), at least 21 days prior to the
earlier of the record date or effective date of any event which requires or
might require an adjustment in any of the rights of the Warrantholder under this
certificate, including the Exercise Price or the number of Common Shares which
may be purchased under this certificate, the Company shall deliver to the
Warrantholder a certificate of the Company specifying the particulars of such
event and, if determinable, the required adjustment and the calculation of such
adjustment.  In case any adjustment for which a notice in this Section 7(4) has
been given is not then determinable, the Company shall promptly after such
adjustment is determinable deliver to the Warrantholder a certificate providing
the calculation of such adjustment.  The Company hereby covenants and agrees
that the register of transfers and share transfer books for the Common Shares
will be open, and that the Company will not take any action which might deprive
the Warrantholder of the opportunity of exercising the rights of subscription
contained in this Warrant Certificate, during such 21 day period.

 

(5)           Board Discretion: Notwithstanding any of the foregoing provisions
of this Section 7, the board of directors of the Company may, subject to any
required regulatory approval, vary the procedures described in this Section 7 if
it determines in good faith having regard to the intentions underlying these
provisions that such procedures would yield an unintended result, provided that
such varied procedures are not prejudicial to the interests of the Holder, and
the Holder is provided with notice of such proposed variation and the
consequences thereof.

 

8.             Authorized Shares

 

As a condition precedent to the taking of any action which would require an
adjustment pursuant to Section 7 of this Warrant, the Company shall take any
action which may be necessary in order that the Company has issued and reserved
in its authorized capital, and may validly and legally issue as fully paid

 

8

--------------------------------------------------------------------------------


 

and non-assessable, all of the Common Shares which the Holder of this Warrant is
entitled to receive on the exercise hereof.

 

9.             Mutilated or Missing Warrant Certificate

 

Upon receipt of evidence satisfactory to the Company of the loss, theft,
destruction or mutilation of this Warrant Certificate and, in the case of any
such loss, theft or destruction, upon delivery of a bond or indemnity
satisfactory to the Company, or, in the case of any such mutilation, upon
surrender or cancellation of this Warrant Certificate, the Company will issue to
the Holder hereof a new warrant certificate of like tenor, in lieu of this
Warrant Certificate, representing the right to subscribe for and purchase the
number of Common Shares which may be subscribed for and purchased hereunder.

 

10.           Legend

 

Any certificate representing Common Shares issued upon the exercise of the
Warrants shall bear the following legend:

 

These securities and the securities issuable upon the conversion or exercise
thereof have not been registered under the United States Securities Act of 1933,
as amended (the “1933 Act”) and may not be offered or sold except pursuant to an
effective registration statement under the 1933 Act, or pursuant to an exemption
from the registration requirements of the 1933 Act, or outside the United States
in accordance with Regulation S under the 1933 Act.

 

Any certificate representing Common Shares issued upon the exercise of the
Warrants prior to the date which is four months and one day after the later of
(i) date hereof and (ii) the date the Company became a reporting issuer in any
province of territory of Canada will, in addition to the legend above, bear the
following legend:

 

In Canada, unless permitted under securities legislation, the holder of this
security must not trade the security before the date that is 4 months and a day
after the later of (i) September 2, 2010, and (ii) the date the issuer became a
reporting issuer in any province or territory.

 

provided that at any time subsequent to the date which is four months and one
day after the later of (i) the date hereof and (ii) the date the Company became
a reporting issuer in any province or territory of Canada, any certificate
representing such Common Shares may be exchanged for a certificate bearing no
such legends.

 

11.           Amendment

 

This Warrant Certificate may only be amended with the prior written consent of
the Holder.

 

12.           Severability

 

If any one or more of the provisions or parts thereof contained in this Warrant
Certificate should be or become invalid, illegal or unenforceable in any respect
in any jurisdiction, the remaining provisions or parts thereof contained herein
shall be and shall be conclusively deemed to be, as to such jurisdiction,
severable therefrom and:

 

(a)           the validity, legality or enforceability of such remaining
provisions or parts thereof shall not in any way be affected or impaired by the
severance of the provisions or parts thereof severed; and

 

9

--------------------------------------------------------------------------------


 

(b)           the invalidity, illegality or unenforceability of any provision or
part thereof contained in this Warrant Certificate in any jurisdiction shall not
affect or impair such provision or part thereof or any other provisions of this
Warrant Certificate in any other jurisdiction.

 

13.           Governing Law

 

This Warrant shall be governed by and interpreted and enforced in accordance
with the laws of the Province of Ontario and the federal laws of Canada
applicable therein.

 

14.           Transferability

 

This Warrant is transferable and the term “Holder” shall mean and include any
successor, transferee or assignee of the current or any future Holder.  The
Warrants may be transferred by the Holder completing and delivering to the
Company the transfer form attached hereto as Schedule “B”.

 

15.           Further Assurances

 

The Company hereby covenants and agrees that it will do, execute, acknowledge
and deliver, or cause to be done, executed, acknowledged and delivered, all and
every such other act, deed, assurance as the Holder shall reasonably require for
the better accomplishing and effectuating of the intentions and provisions of
this Warrant Certificate.

 

[Remainder of this page intentionally left blank]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the Company has caused this Warrant Certificate to be
executed by its duly authorized officer dated effective as of the date first
written above.

 

 

 

AMERICAN LITHIUM MINERALS, INC.

 

 

 

By:

 

 

 

Authorized Signing Officer

 

--------------------------------------------------------------------------------


 

SCHEDULE “A”

 

SUBSCRIPTION FORM

 

TO:                          American Lithium Minerals, Inc.
2850 W. Horizon Ridge Parkway, Suite 200
Henderson, NV  89052
U.S.A.

 

The undersigned Holder of the within Warrant certificate hereby irrevocably
subscribes for                                                   common shares
(the “Common Shares”) of American Lithium Minerals, Inc. (the “Company”)
pursuant to the within Warrant certificate at the Exercise Price per share
specified in the said Warrant certificate and encloses herewith cash or a
certified cheque, money order or bank draft payable to or to the order of the
Company in the aggregate amount of US$                           in payment of
the subscription price therefor.

 

The undersigned certifies as follows (check one):

 

A                                      o                                    The
undersigned is an “accredited investor”, as such term is defined in Rule 501(a)
of the U.S. Securities Act, exercising this Warrant for its own account or the
account of an institutional “accredited investor” over which it exercises sole
investment discretion.

 

B                                        o                                   
The undersigned has provided to the Company an opinion of counsel of recognized
standing and reasonably satisfactory to the Company, to the effect that the
issue and sale of the Common Shares upon exercise of the Warrant is not required
to be registered under the U.S. Securities Act or state securities laws.

 

By checking box A above, the undersigned represents that (i) it has had access
to such current public, financial and other information concerning the Company
as it considered necessary in connection with its investment decision and
understands that the Common Shares are being offered in a transaction not
involving any public offering within the United States (within the meaning of
the U.S. Securities Act of 1933, as amended, (the “U.S. Securities Act”)) and
have not been and will not be registered under the U.S. Securities Act, (ii) it
has such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of purchasing the Common Shares,
(iii) it is not acquiring the Common Shares with a view to distribution thereof
or with any present intention of offering or selling any of the Common Shares in
violation of United States securities laws or applicable state securities laws,
and (iv) it is not purchasing the Common Shares as a result of any general
solicitation or general advertising (as such terms are defined in Regulation D
under the U.S. Securities Act), including advertisements, articles, notices or
other communications published in any newspaper, magazine or similar media or
broadcast over radio, television, or any seminar or meeting whose attendees have
been invited by general solicitation or general advertising.  The undersigned
agrees that it will only resell the Common Shares issuable upon exercise hereof
pursuant to an effective registration statement under the U.S. Securities Act,
or pursuant to an exemption from the registration requirements of the U.S.
Securities Act, or in accordance with Regulation S under the U.S. Securities
Act. The Common Shares issuable upon exercise hereof will bear a legend to the
foregoing effect which may be removed by providing to the registrar and transfer
agent for the Common Shares an opinion of legal counsel to the effect that such
legend may be removed.

 

The undersigned acknowledges that the Company will rely upon the above
confirmations, acknowledgements and agreements, and agrees to notify the Company
promptly in writing if any of the above representations or warranties ceases to
be accurate or complete.

 

--------------------------------------------------------------------------------


 

DATED this         day of                                      , 20      .

 

The undersigned hereby directs that the said Common Shares be issued and
registered as follows:

 

Name:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

Signature:

 

 

 

o

 

Please check box if these Common Share certificates are to be delivered at the
office where this Warrant certificate is surrendered, failing which the Common
Share certificates will be mailed to the subscriber at the address set out
above.

 

If any Warrants represented by this certificate are not being exercised, a new
Warrant certificate will be issued and delivered to the Holder with the Common
Share certificates.

 

--------------------------------------------------------------------------------


 

SCHEDULE “B”

 

TRANSFER FORM

 

TO:                          American Lithium Minerals, Inc.
2850 W. Horizon Ridge Parkway, Suite 200
Henderson, NV  89052
U.S.A.

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                                                                                                                   (include
name and address of the transferee) Warrants exercisable for common shares of
American Lithium Minerals, Inc. (the “Company”) registered in the name of the
undersigned on the register of the Company maintained therefor, and hereby
irrevocably appoints
                                                                                    
the attorney of the undersigned to transfer the said securities on the books
maintained by the Company with full power of substitution.

 

The undersigned hereby certifies that the transfer of these securities is not
being made in any public offering and: (a) that the transferee is an “accredited
investor”, as such term is defined in Rule 501(a) of the United States
Securities Act of 1933, as amended, and (b) that such transferee is an
“accredited investor” as such term is defined in National Instrument 45-106 —
Prospectus and Registration Exemptions of the Canadian Securities Administrators
and specifically represents and warrants that one or more of the categories set
out in such National Instrument correctly, and in all respects, describes the
transferee.

 

DATED this                       day of                                    ,
20     .

 

Signature of Transferor guaranteed by:

 

 

 

 

 

Name of Bank or Trust Company:

 

Signature of Transferor

 

 

 

 

 

 

 

 

 

 

 

Address of Transferor

 

Notes:

 

--------------------------------------------------------------------------------

 